Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 2/08/2022.
Claims 1-20 are pending for this examination.
Claims 1, 11, 15-16, and 18-20 were amended.

Terminal Disclaimer
The terminal disclaimer filed on 2/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,437,632; and US Patent No. 10,970,108 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for handling non-maskable interrupts in systems that have both a secure / trusted OS or environment and a non-secure / public OS or environment in which the NMI can be sent to the secure environment in which the system would exit the secure environment to process the interrupt in the non-secure environment, however, the prior .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Renno (US 2010/0057960) teaches an information processing system operating with a secure domain and non-secure domain and can initiate data transfers in the secure domain while running applications on the CPU in the non-secure domain.
Kanai et al. (US 9,552,307) teaches a system implementing secure and non-secure modes, wherein when an interrupt is detected, the context of the non-secure OS is first stored and a secure OS context is loaded, then the interrupt is handled / processed / executed in the secure mode, and after completion the secure OS context is stored and the non-secure OS context is restored.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183